TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-09-00487-CR


In re Lou Ann Berry


William Berry Pierce, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
NO. 5581, HONORABLE JAMES F. CLAWSON JR., JUDGE PRESIDING


O R D E R
PER CURIAM 
		On April 16, 2010, this Court ordered Lou Ann Lindeman Berry, court reporter for
the 33rd District Court, San Saba County,  to appear on May 26, 2010, to show cause why she should
not be held in contempt for her failure to file the reporter's record in this cause as ordered.  In
response to the Court Clerk's inquiry, Berry has advised this Court that the record has been
destroyed.  Berry's show cause hearing is hereby continued, and she is now ordered to appear in
person before this Court on the 23rd day of June, 2010, at 1:30 p.m., in the courtroom of this Court,
located in the Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas.
		This order to show cause will be withdrawn and Berry will be relieved of her
obligation to appear before this Court as above ordered if, by June 3, 2010, the Clerk of this Court
receives an affidavit describing in detail the status of the record, the circumstances surrounding its
loss, and any efforts made to recover the record.
		It is ordered May 25, 2010.
 
Before Justices Patterson, Puryear and Henson